- - g-OH
’M tu%
Perry Jerden.#l781651
3001 S. Emily Dr,
Beeville, TX 78102
october 20,2015

RE; Address for the State Prosecuting Attorney

Dear Clerk,

I am writing to enquire as to whether the mailing address has

ar

changed to the State Prosecuting Attorney's Office@

 

The address that is provided by the law library and the one
taken from "attorney's filings"is: Lisa C. McMinn, Office of the
State Prosecuting Attorney, P.O. Box 12405, Austin, TX 787ll;
But the mail to this address is being returned as undeliverable.
Can you please tell me what the proper mailing address is to
the state prosecuting attorney? T.R.A:P; Rule 68¢11 requires
service on State Prosecuting Attorney. The address currently1
available from the Directory in the law library is incorrect or¢
the prosecutors office is hindering service by returning letters
sent by TDCJ offenders. l n
Thank you for your time and attention in this matter. l look

forward to your timely response.

CC/FILE

 

RECEIVED IN
CGURT oF'chMlNAL APpEALS

OCT 26 2015

Abe!Acosia,Cnen _